149 F.3d 1187
81 A.F.T.R.2d 98-1728, 98-2 USTC  P 50,612
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Herbert C. Elliott, Appellant,v.Commissioner of Internal Revenue, Appellee.
No. 97-4035.
United States Court of Appeals, Eighth Circuit.
Submitted April 15, 1998.Filed April 30, 1998.

Appeal from the United States Tax Court.
Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Herbert Elliott appeals the United States Tax Court's1 determination that the Internal Revenue Service's assessment of certain tax deficiencies was correct.  Upon review of the record and the parties' briefs, we affirm the judgment of the tax court for the reasons stated in its decision.  See 8th Cir.  R. 47B.



1
 The Honorable David Laro, United States Tax Court Judge